NUMBER 13-11-0000166-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                              IN RE MARCUS KYLE FREE


            On Application for Writ of Prohibition or Injunction
        Or for Expedited Ruling on Appellant’s Motion to Suspend.


                                MEMORANDUM OPINION

                      Before Justices Garza, Vela, and Perkes
                        Per Curiam Memorandum Opinion1

       Relator, Marcus Kyle Free, filed an “Application for Writ of Prohibition or

Injunction or for Expedited Ruling on Appellant’s Motion to Suspend”2 in the above

cause on March 28, 2011.           The Court requested and received a response to the

application from the real party in interest herein, Cathy Diane Lewis.



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       2
          In an appeal pending before this Court in appellate cause number 13-11-00113-CV, relator had
previously filed a “Motion to Suspend Enforcement of the Injunctive Relief Portions of the Final
Judgment.” The Court’s ruling on that motion will be rendered by separate order issued in that cause.
       The Court, having examined and fully considered the “Application for Writ of

Prohibition or Injunction or for Expedited Ruling on Appellant’s Motion to Suspend” and

the response thereto, is of the opinion that relator has not shown himself entitled to the

relief sought.   Accordingly, the application for writ of prohibition or injunction or for

expedited ruling is DENIED. See TEX. R. APP. P. 52.8(a), (d).



                                                              PER CURIAM

Delivered and filed the
11th day of April, 2011.